Citation Nr: 1026991	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable initial rating for pes cavus 
with plantar fasciitis of the right foot prior to November 5, 
2007, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to a compensable initial rating for abscess 
ulcers of the mouth.

3.  Entitlement to a compensable initial rating for pterygium of 
the left eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from September 1983 to June 
2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in San Diego, California.  
In November 2008 the RO granted the Veteran an increased staged 
rating of 10 percent for his right foot disability.

The Veteran failed to report for a scheduled hearing before a 
Veterans Law Judge in May 2010.  As the record does not contain 
further indication that the Veteran or his representative has 
requested that the hearing be rescheduled, the Board deems the 
Veteran's request for a hearing to be withdrawn.  38 C.F.R. 
§ 20.704.

The issue of entitlement increased ratings for pes cavus with 
plantar fasciitis of the right foot is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has intermittent painful abscess ulcers of the 
mouth.

2.  Left eye pterygium is manifested by no worse than a corrected 
visual acuity of 20/20 in the left eye, and is not productive of 
field loss or any limitation in activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for abscess 
ulcers of the mouth have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7819 (in 
effect prior to October 23, 2008).

2.  The criteria for a compensable initial rating for left eye 
pterygium have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.75, 4.76a, 4.83, 4.83a, 4.84a, Diagnostic Codes 6034, 
6061 to 6079, 6080 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial rating evaluations assigned following the grant of 
service connection, the VCAA requires that the Secretary need 
only provide the Veteran with a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No additional notice is required in the adjudication 
process because of the other forms of notice-such as notice 
contained in the rating decision and statement of the case 
(SOC)-have already provided the claimant with the notice of law 
applicable to the specific claim on appeal.  Wilson v. Mansfied, 
506 F.3d 1055 (Fed. Cir. 2007).  

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records.  The Veteran has been 
provided VA medical examinations.  The Veteran submitted private 
medical records in support of his claim.  The Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of the appeal and he has done so.  Neither the Veteran 
nor his representative has indicated that there are any 
additional records to support the Veteran's claims.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the development 
and consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Mouth Ulcers

The Veteran asserts that he should be provided a compensable 
rating for his mouth ulcers.  He states that they come back on a 
chronic basis and that they are painful.

On VA examination in May 2004, the Veteran reported that he had 
chronic abscess ulcers in his mouth which could be very painful.  
Examination revealed a tender abscess ulcer on the inside of the 
lower lip.  A March 2005 VA treatment record notes that the 
Veteran had had a painful lesion on his right tongue for three 
weeks.  In April 2005 it was noted that the right tongue ulcer 
was smaller and that another ulcer was developing on the left 
tongue.  In August 2005 the Veteran had about five aphthous 
ulcers in the right cheek and under the tongue, less than 0.5 cm.  
In November 2005 there were two small ulcers (4 and 6 mm in 
diameter) on the right upper gum and another small ulcer on the 
ventral surface of the tongue.  A May 2006 VA treatment record 
notes that the Veteran had three lesions and that they come and 
go.  In November 2006 the Veteran was noted to have two lesions.

The Veteran reported on VA examination in December 2006 that he 
had ulcer symptoms as often as twice per month.  The ability to 
perform daily functions during flare-ups was not affected.  The 
examiner stated that there was no functional impairment resulting 
from the mouth ulcers.  Examination revealed no current ulcers.

VA treatment records in June 2007 revealed no active ulcers.  In 
July 2008 it was noted that the Veteran had had multiple painful 
intraoral ulcerations for 1.5 months.  In August 2008 he was 
noted to have several painful aphthous type ulcers in the oral 
cavity.  Several were cauterized with silver nitrate.

Mouth ulcers are not listed on the Rating Schedule.  The RO 
determined that the most closely analogous diagnostic code is 38 
C.F.R. § 4.118, Diagnostic Code 7819.  See 38 C.F.R. § 4.20 
(2009).  Diagnostic Code 7819 provides that benign skin neoplasms 
should either be evaluated based on disfigurement of the head, 
face, or neck under Diagnostic Code 7800; as scars under 
Diagnostic Codes 7801 to 7805; or based on impairment of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2009).  
During the pendency of this appeal for an increased rating, the 
criteria for evaluation of scars were amended as of October 23, 
2008.  The revisions, however, are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the 
Veteran's claim prior to that date, therefore only the pre-
October 2008 version of the schedular criteria is applicable in 
this case.

The Board finds that Diagnostic Code 7804 is the most appropriate 
diagnostic code for rating the Veteran's mouth ulcer disability.  
This code provides for a 10 percent rating when there are one or 
two scars that are unstable or painful, a 20 percent rating when 
there are three or four scars that are unstable or painful, and 
for a 30 percent rating when there are five or more scars that 
are unstable or painful.  

The Board finds that when the Veteran's mouth ulcers are present, 
they are somewhat equivalent to a scar.  Furthermore, the record 
clearly shows that the mouth ulcers are painful.  Consequently, 
the Board finds that the Veteran meets the criteria for a 10 
percent rating for his mouth ulcers under Diagnostic Code 7804.  

The record reveals that these mouth ulcers are intermittent and 
so that there are times when there are no oral ulcers present.  
The record does show that on occasion there have been three or 
more ulcers present.  The Board finds, however, that the evidence 
as a whole indicates that the majority of the time the Veteran 
either has no oral ulcers present, or he has less than three 
ulcers present.  Consequently, the Board finds that the Veteran's 
abscess ulcers of the mouth disability more nearly meets the 
criteria for a 10 percent rating under Diagnostic Code 7804 than 
the criteria for a 20 percent rating.

A rating in excess of 10 percent is not applicable under 
Diagnostic Code 7800 for the Veteran's ulcers, as they have note 
been noted to be visible or disfiguring.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The Veteran's mouth ulcers are not equivalent to deep scars and 
they do not  cover an area of 12 spare inches or more.  
Consequently the Veteran is not entitled an initial rating in 
excess of 10 percent under Diagnostic Codes 7801.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.

A higher rating is not available under Diagnostic Code 7802 which 
provides for a maximum rating of 10 percent.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7802.

The Veteran is also not entitled to a rating in excess of 10 
percent under Diagnostic Code 7805 which provides for evaluation 
of any disabling effects not considered in a rating provided 
under Diagnostic Codes 7800-7805.  In this case Diagnostic Code 
7804 takes into consideration pain.  Additionally, the December 
2006 VA examiner stated that the mouth ulcers do not result in 
functional impairment.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805.

In light of the above, the Board finds that the a 10 percent 
rating, and no higher, is warranted since the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).

III.  Left Eye Pterygium

The Veteran claims that he is entitled to at least a 10 percent 
rating for his left eye pterygium disability.  As shown below, 
the Board finds that a compensable rating is not warranted for 
the Veteran's left eye pterygium.

During the pendency of this appeal for an increased rating, the 
criteria for evaluation of disabilities of the eyes were amended 
as of December 10, 2008.  The revisions, however, are applicable 
to applications for benefits received by VA on or after December 
10, 2008.  See 73 Fed. Reg. 66543 (November 10, 2008).  Here, VA 
received the Veteran's claim prior to that date, therefore only 
the pre-December  2008 version of the schedular criteria is 
applicable in this case.

According to 38 C.F.R. § 4.84a, Diagnostic Code 6034, pterygium 
is to be rated for loss of vision, if any.

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 
6061 to 6079.  A disability rating for visual impairment is based 
on the best distant vision obtainable after the best correction 
by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. § 
4.83a.  A compensable disability rating of 10 percent is 
warranted for impairment of central visual acuity in the 
following situations:  (1) when vision in one eye is correctable 
to 20/50 and vision in the other eye is correctable to 20/40; (2) 
when vision in both eyes is correctable to 20/50; (3) when vision 
in one eye is correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is correctable 
to 20/40.  38 C.F.R. § 4.84a, DCs 6078 and 6079.

On VA examination in May 2004 the Veteran complained of 
intermittent blurred vision for the past year.  Examination 
revealed that the Veteran's best corrected vision was 20/20 in 
both eyes.  The Veteran did not experience diplopia and gross 
visual field evaluation was full in all four quadrants in both 
eyes.  It was noted that there was a pterygium encroaching 2 mm 
onto the nasal cornea in the left eye.  The diagnoses included 
left pterygium.

The Veteran was afforded another VA eye examination in December 
2006.  The Veteran complained of frequent redness and irritation 
in the left eye.  Examination revealed the Veteran to have 
corrected vision of 20/20 in both eyes.  Field of vision tests 
revealed normal readings bilaterally.  The impression was left 
eye bulbar conjunctival pterygium.    

A January 2010 VA ophthalmology consult notes that the Veteran 
had left eye corrective vision of 20/20 and full visual field of 
both eyes.  The examiner stated that the Veteran had left nasal 
pterygium that was not significant or bothersome enough to 
warrant surgery.

Because only one eye is service-connected, the service-connected 
eye is evaluated with the assumption that the nonservice-
connected eye has 20/40 visual acuity (vision better than 20/40 
was actually shown for the right eye on the examinations).  
Vision in the left eye has been reported as 20/20.  Left eye 
corrected visual acuity of 20/20 does not warrant a compensable 
evaluation.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 
6079.  The Veteran was noted to have normal visual field. 

In sum, left eye pterygium is manifested by no worse than a 
corrected visual acuity of 20/20 in the left eye, and is not 
productive of field loss or any limitation in activities of daily 
living.

Because the Veteran has not been shown to meet the requirements 
for a compensable rating for pterygium left eye at any time since 
the grant of service connection, staged ratings are not for 
assignment.  See Fenderson, 12 Vet. App. at 119.

IV.  Extraschedular Consideration

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, the case must be referred to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In 
this case the Veteran's service-connected disabilities at issue 
have not resulted in frequent hospitalization or marked 
interference with employment.  In this case the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology, and provided for higher ratings for additional or 
more severe symptoms, which have not been shown.  For this 
reason, the disability pictures are contemplated by the Rating 
Schedule, and the assigned schedular ratings are adequate, and no 
referral for an extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to a 10 percent initial rating for abscess ulcers of 
the mouth is granted subject to the law and regulations regarding 
the award of monetary benefits.

Entitlement to a compensable initial rating for pterygium left 
eye is denied.


REMAND

The Veteran seeks entitlement to a compensable initial rating for 
pes cavus with plantar fasciitis of the right foot prior to 
November 5, 2007, and to a staged rating in excess of 10 percent 
thereafter.  The Veteran last had a VA examination for rating 
purposes in December 2006.  An October 2007 private treatment 
record shows complaints and findings reflective of greater right 
foot disability than shown by the December 2006 VA examination 
report.  The Veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the Veteran must be provided a new VA examination to 
determine the current severity of his right foot disability. 

The Board notes that although the October 2007 private treatment 
record mentioned above refers to the "left" foot, it is clear 
from the symptoms reported, and from a November 2007 follow up 
report from the same physician, that the October 2007 report 
actually describes the Veteran's service-connected right foot 
condition.

At the October 2007 private treatment for his service-connected 
right foot disability the Veteran reported treatment by another 
doctor, including steroid injection treatments.  The treatment 
records from the other doctor and the treatment records 
reflecting right foot steroid injections, have not been obtained 
and should be requested.  See 38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated from May 2007 to present.

2.  Send the Veteran authorization forms and 
request that he sign and return them after 
filling out the names and addresses of all 
medical providers who have treated him for 
his service-connected right foot disability.  
The RO should include in the claims file 
documentation of all attempts to obtain 
private medical records on behalf of the 
Veteran.

3.  When the above actions have been 
accomplished, the Veteran should be afforded 
a VA examination to determine the current 
severity of his service-connected right foot 
disability.  All indicated tests and studies 
should be performed.  The claims folder 
should be made available to the examiner for 
review prior to the examination.   

4.  Upon completion of the above requested 
development, reconsider the Veteran's claim.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
and afford the appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


